                                                                                1

                                                                                2

                                                                                3

                                                                                4

                                                                                5

                                                                                6

                                                                                7

                                                                                8
                                                                                                     UNITED STATES DISTRICT COURT
                                                                                9

                                                                               10                   EASTERN DISTRICT OF CALIFORNIA
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               11
                                                                                    GEORGE AVALOS, an individual,     Case No. 1:21-cv-00501-NONE-SKO
                                                                               12
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13
                                                                                                   Plaintiff,         ORDER GRANTING
                                                                               14                                     STIPULATION TO EXTEND
                                                                                              v.
                                                                               15                                     TIME FOR DEFENDANT TO FILE
                                                                                    YUM YUM DONUTS #612, a business   RESPONSIVE PLEADING TO
                                                                               16   of unknown form; LISA CAROL       INITIAL COMPLAINT BY NOT
                                                                                    RATHFELDER, an individual; and
                                                                               17   DOES 1-10, inclusive,             MORE THAN 30 DAYS (L.R. 144(a))

                                                                               18                  Defendants.        (Doc. 9)
                                                                               19

                                                                               20

                                                                               21

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26
                                                                               27

                                                                               28
                                                                                                                     1
                                                                                                  ORDER GRANTING STIPULATION TO EXTEND
                                                                                    TIME FOR DEFENDANT TO FILE RESPONSIVE PLEADING TO INITIAL COMPLAINT
                                                                                                   BY NOT MORE THAN 30 DAYS (L.R. 144(a))
                                                                                1

                                                                                2            Based on the Parties’ Stipulation To Extend Time For Defendant To File
                                                                                3   Responsive Pleading To Initial Complaint By Not More Than 30 Days (Doc. 9),
                                                                                4   and good cause having been shown, the Court ORDERS that Defendant YUM
                                                                                5   YUM DONUT SHOPS, INC.’s (ERRONEOUSLY SUED HEREIN AS YUM
                                                                                6   YUM DONUTS #612, a business of unknown form) deadline to file a responsive
                                                                                7   pleading to Plaintiff’s Complaint shall be EXTENDED to June 4, 2021.
                                                                                8
                                                                                    IT IS SO ORDERED.
                                                                                9

                                                                               10   Dated:     May 5, 2021                              /s/   Sheila K. Oberto        .
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                                                                               UNITED STATES MAGISTRATE JUDGE
                                                                               11

                                                                               12
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13

                                                                               14

                                                                               15

                                                                               16

                                                                               17

                                                                               18

                                                                               19

                                                                               20

                                                                               21

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26
                                                                               27

                                                                               28
                                                                                                                      2
                                                                                                   ORDER GRANTING STIPULATION TO EXTEND
                                                                                     TIME FOR DEFENDANT TO FILE RESPONSIVE PLEADING TO INITIAL COMPLAINT
                                                                                                    BY NOT MORE THAN 30 DAYS (L.R. 144(a))
